acknowledged significant advice may be disseminated sca released cc el gl br2 rcgrosenick gl-604565-98 memorandum for district_counsel georgia from joseph w clark senior technician reviewer branch general litigation signed subject processing abandoned checks you requested that we advise you whether it is legally appropriate for the service to receive the proceeds from abandoned checks payable to the service from the state of florida whether all states should turn over such proceeds to the service whether the service can request information such as the taxpayer_identification_number from the banks which turned over the abandoned checks to the state of florida whether these proceeds should be applied to the taxpayer’s account deposited in excess collections or transferred to account you indicate that the state of florida turns over to the service proceeds of bank drafts and cashier checks made payable to internal_revenue_service which have escheated to the state under florida law any cashier’s check certified check or other similar instrument1 on which a bank is directly liable and which has been outstanding for more than five years is presumed abandoned fla stat annually banks must furnish the state with a report of such abandoned checks where the face_amount of the check exceeds dollar_figure this report must contain the name social_security_number or employer_identification_number and last address if known of the writer of the check fla stat together with the report the bank forwards the proceeds of the abandoned checks to the state fla stat florida has entered into an agreement to turnover the proceeds of any check which was made payable to the internal_revenue_service to the atlanta service_center the atlanta service_center which receives these proceeds wants to know how to apply these funds collectively referred to as checks travelers checks and money orders are excluded from this requirement gl-604565-98 it is permissible for the service to receive from a state the proceeds from abandoned checks made payable to internal_revenue_service states as sovereigns may take custody of or assume title to abandoned personal_property 507_us_490 most states including florida and georgia have enacted a version of the uniform unclaimed property act the act the act provides a mechanism for a state to take and dispose_of personal_property which is abandoned unlike escheat where a state takes title to or ownership of property the act allows a state only to take custody of property under the act the owner of the abandoned property retains ownership see boswell v citronelle-mobile gathering inc so 2d ala act is not an escheat act but a possessory act not acquiring title the state as custodian only holds the property or its proceeds until the rightful owner makes an approved claim since sec_1 of the act defines owner as a creditor claimant or payee of intangible_property the government would qualify as the owner of an abandoned check made payable to the internal_revenue_service consequently as under florida and georgia state law the service is the statutory owner of checks made payable to internal_revenue_service the service may accept the proceeds of these checks as transmitted by these states see reg sec_301_6311-1 under the act any state may turn over proceeds of abandoned checks to the service as of thirty-two states had enacted the act although the act has a specific provision which allows other states to claim abandoned property from the enacting state there is no comparable provision allowing claims by the united_states however sec_24 of the act permits a person including a governmental entity with an interest in the abandoned property to file a claim with the state if the claim is allowed the state turns over the property or proceeds to the person whether the service is the owner of or has an interest in the abandoned funds the service is entitled under the act to claim those funds from the state it would appear that agreements like the agreement established between the service and the state of florida could be explored with any state which follows the act or a similar state law which provides for custody rather than ownership of abandoned property gl-604565-98 the service may request but cannot demand identifying information from the issuing bank although the service may contact the issuing bank to determine the identity of the taxpayer and the amount of the abandoned check the bank has no legal_obligation to provide such information in attempting to trace the payment the service may be told by the bank that such information is protected under the right to financial privacy_act u s c sec_3401 et seq rfpa and cannot be disclosed the rfpa limits governmental access to information contained in the financial records of any customer of a financial_institution congress created the rfpa in response to a determination that a customer has no legitimate expectation of privacy in bank records miller v 425_us_435 according to the legislative_history the key principle behind the rfpa is to give the customer prior notice of any governmental attempt to access his records so the customer has the opportunity to challenge such access in court for purposes of determining the ownership of the account from which the abandoned check was issued the rfpa effectively allows the financial_institution to refuse to provide any information about the account_holder see sec_3403 no financial_institution may provide any government authority access to or information contained in the financial records of any customer u s c c provides an exception to the rfpa for an administrative_summons issued by the service for the purpose of determining liability for tax however the issuance of a summons to identify the customer who issued the check to the service is inappropriate since it does not involve the determination of a tax_liability thus it appears the sole circumstance where the service is likely to obtain the information necessary to identify the maker of the abandoned check is where the financial_institution voluntarily provides it however the act in sec_117 provides that the report furnished by the bank to the state must contain the name and last_known_address of the writer of the check states may require additional information be contained in the report including social_security numbers or employer identification numbers see eg fla stat although the right to financial privacy_act may not allow banks to provide the service with identifying information regarding the abandoned checks there is no such federal restriction on a state’s ability to furnish the service with a copy of the abandoned property report as part of an agreement with a state to turn over the proceeds of any see eg irm irm b the act in sec_5 defines an abandoned check as one where the maker has not had any contact with the bank for more than five years also section of the act requires the state to attempt to locate the maker by written notice and by publication as a practical matter the service is unlikely to locate the maker from any information obtained from the bank either voluntarily or by administrative_summons gl-604565-98 abandoned check listing the service as payee the turnover of the portion of the abandoned property report identifying the author of those proceeds should be explored proceeds from abandoned checks should be credited to account when the taxpayer cannot be identified under irm dollar_figure credits representing abandoned checks6 made payable to internal_revenue_service turned over to the service by a state should first be researched to attempt to identify the taxpayer entitled to such credit if the taxpayer cannot be identified the credit should be transferred to account if you have any questions please contact richard charles grosenick pincite8 bank drafts and cashiers checks purchased by taxpayers but never cashed irm references account however irm dollar_figure has redesignated this as account
